DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21st, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-16, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed and updated rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finken; Joshua Michael (US 20190279247; hereinafter Finken; already of record), in view of Har-Noy; Shay, et al. (US 20150331890; hereinafter Har-Noy; already of record), further in view of Averbuch et al. (US 20200372012; hereinafter Averbuch, already of record), and even further in view of Shashua; Ammon, et al. (US 20190384294; hereinafter Shashua; already of record) and yet even further in view of Giurgiu et al. (US 20170277716; hereinafter Giurgiu).
Regarding Claim 11,
Finken teaches
	A system comprising: 
	at least one processor; (Finken: Paragraph [0113])
	at least one memory storing computer readable instructions that, when executed by the at least one processor, causes the at least one processor to: (Finken: Paragraph [0112])
	…
	determine,…a portion of a map associated with the current label for user identification, the portion of the map corresponding to a location; (Finken: Paragraph [0051])
	…
Finken does not teach
determine that a confidence value associated with a current label is below a threshold
…based on the determination that the confidence value associated with the current label is below a threshold,…
…
	send, to a user, a request to identify features existing at the location; and 
	receive, from a user, a response to the request to identify features existing at the location, the response including identification of a labeled feature with a location coded picture of the labeled feature. 
	wherein the confidence value is decremented over time, and wherein the confidence value is incremented as a result of a request response when it is determined that the request response matches the current label at the portion of the map or the confidence value is decremented when it is determined that the request response does not match the current label at the portion of the map.
However in the same field of endeavor, Har-Noy teaches
	…		
	send, to a user, a request to identify features existing at the location; and (Har-Noy: Paragraph [0039]; The different campaigns are the requests to identify features.)
	receive, from a user, a response to the request to identify features existing at the location, the response including identification of a labeled feature with a location coded picture of the labeled feature. (Har-Noy: Paragraph [0071])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system and components for determining the map position of Finken with the request for feature identification being sent to a user of Har-Noy for the benefit of having a platform for crowdsourcing the search and locate class of problems that accurately translates a large amount of crowdsourced inputs into an estimate of the precise locations of a number of targets of interest. (Har-Noy: Paragraph [0013])
Finken, in view of Har-Noy, does not teach
determine that a confidence value associated with a current label is below a threshold
…based on the determination that the confidence value associated with the current label is below a threshold,…
…
	wherein the confidence value is decremented over time, and wherein the confidence value is incremented as a result of a request response when it is determined that the request response matches the current label at the portion of the map or the confidence value is decremented when it is determined that the request response does not match the current label at the portion of the map.
However in the same field of endeavor, Averbuch teaches
determine that a confidence value associated with a current label is below a threshold (Averbuch: Paragraph [0085])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system and components for determining the map position and the request for feature identification being sent to a user of Finken and Har-Noy with the determination of a confidence value dropping beneath a threshold of Averbuch for the benefit of having more accurate and reliable methods and systems for providing real time or near real time update of map data, such as data about the road signs. (Averbuch: Paragraph [0007])
Finken, in view of Har-Noy, and further in view of Averbuch, does not teach
…based on the determination that the confidence value associated with the current label is below a threshold,…
…
	wherein the confidence value is decremented over time, and wherein the confidence value is incremented as a result of a request response when it is determined that the request response matches the current label at the portion of the map or the confidence value is decremented when it is determined that the request response does not match the current label at the portion of the map.
However in the same field of endeavor, Shashua teaches
…
	…wherein the confidence value is incremented as a result of a request response when it is determined that the request response matches the current label at the portion of the map (Shashua: Paragraph [0343]) or the confidence value is decremented when it is determined that the request response does not match the current label at the portion of the map. (Shashua: Paragraph [0347]; The system compares what is observed against what is recoded in the database. If the characteristics of what is observed is different than what is recorded then the confidence level is impacted. If the difference is great the impact is negative and will lower the confidence level.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the map system, feature conditions and confidence value threshold of Finken, Har-Noy, and Averbuch with the incrementation or defragmentation of confidence values of Shashua for the benefit of reducing the sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store. (Shashua: Paragraph [0003])
Finken, in view of Har-Noy, further in view of Averbuch, and even further in view of Shashua, does not teach
…based on the determination that the confidence value associated with the current label is below a threshold,…
…
wherein the confidence value is decremented over time,…
However in the same field of endeavor, Giurgiu teaches
…based on the determination that the confidence value associated with the current label is below a threshold,… (Giurgiu: Paragraph [0061])
…
wherein the confidence value is decremented over time,… (Giurgiu: Paragraph [0065])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the map system, feature conditions, confidence value threshold the incrementation or defragmentation of confidence values of Finken, Har-Noy, Averbuch, and Shashua with of the confidence value threshold and reduction of Giurgiu for the benefit of reducing costs and improving the speed and overall operation of the system. (Giurgiu: Paragraph [0003])


Regarding Claim 12,
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
	The system of claim 11, wherein the request to identify features existing at the location includes information directing the user to the location, the request being sent to a rideshare vehicle transporting the user. (Finken: Paragraph [0124])

Regarding Claim 13,
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
	The system of claim 12, wherein the instructions further cause the at least one processor to: 
	prior to sending the request to identify features existing at the location, determine that the user that is being transported by the rideshare vehicle is amenable to a longer route to their destination. (Finken: Paragraph [0124]; While executing routing algorithms to determine the path to take to the destination location, the system checks the users preferences which would then allow the system to determine whether or not the user is fine with taking a longer route.)

Regarding Claim 14, 
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
The system of claim 11, wherein the request to identify features existing at the location includes a picture of a feature that is expected to be at the location, and the request asks the user to confirm presence of the feature. (Har-Noy: Paragraph [0077])
The motivation to combine Finken, Har-Noy, Averbuch, Shashua, and Giurgiu is the same as stated for Claim 11 above.

Regarding Claim 15, 
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
The system of claim 11, wherein the instructions are further effective to cause the at least one processor to: (Finken: Abstract)
	after receipt of the response, determine that the response does not match a current label at the portion of the map corresponding to the location; and (Har-Noy: Paragraph [0072]-[0074])
	flag the portion of the map for further data gathering. (Har-Noy: Paragraph [0072]-[0074])
The motivation to combine Finken, Har-Noy, Averbuch, Shashua, and Giurgiu is the same as stated for Claim 11 above.

Regarding Claim 16,
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
The system of claim 11, wherein the instructions are further effective to cause the at least one processor to: (Finken: Abstract)
after receipt of the response, determine that the response matches a current label at the portion of the map corresponding to the location; and (Shashua: Paragraph [0347]; The system compares what is observed against what is recoded in the database. If the characteristics of what is observed is the same as what is recorded then the confidence level is impacted positively.)
	increase a confidence value associated with the current label. (Finken: Paragraph [0077]) 
The motivation to combine Finken, Har-Noy, Averbuch, Shashua, and Giurgiu is the same as stated for Claim 11 above.

Regarding Claim 18, 
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
The system of claim 11, wherein the instructions are further effective to cause the at least one processor to: (Finken: Abstract) 
	after receipt of a plurality of responses to a plurality of respective requests to identify features existing at the location provided to a plurality of respective users, determine that the plurality of responses substantially include the same feedback of a feature not currently labeled on the portion of the map; and (Har-Noy: Paragraph [0073])
	schedule the plurality of responses for further review before adding a label to the portion of the map. (Har-Noy: Paragraph [0073])
The motivation to combine Finken, Har-Noy, Averbuch, Shashua, and Giurgiu is the same as stated for Claim 11 above.

Regarding Claim 19, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.

Regarding Claim 20,
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
The method of claim 19 further comprising: 
prior to sending the request to identify features existing at the location, determining that the user that is being transported by a rideshare vehicle is amenable to a longer route to their destination, (Finken: Paragraph [0124]; While executing routing algorithms to determine the path to take to the destination location, the system checks the users preferences which would then allow the system to determine whether or not the user is fine with taking a longer route.)
wherein the request to identify features existing at the location includes information directing the user to the location, the request being sent to the rideshare vehicle transporting the user. (Finken: Paragraph [0124])

Regarding Claim 21,
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
	The non-transitory computer readable-medium of claim 1, wherein the instructions further cause the at least one processor to: decrement the confidence value of the current label when the response indicates that the current label should be changed. (Averbuch: Paragraph [0062]-[0063]; The equation described shows the process of increasing or decreasing the confidence value of a roadway sign found in the map data by receiving reports from users that say whether or not the labeled sign is in the location designated by the current map data (Positive observations increase the confidence ratio and negative observations reduce it).)
The motivation to combine Finken, Har-Noy, Averbuch, Shashua, and Giurgiu is the same as stated for Claim 11 above.

Regarding Claim 1, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 2, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 3, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.

Regarding Claim 4, 
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
The non-transitory computer readable-medium of claim 1, wherein the request to identify features existing at the location includes information directing the user to the location, the request being sent to a mobile device of the user while the user is waiting for a rideshare vehicle to arrive. (Har-Noy: Paragraph [0069]; The user is able to receive the request from anywhere, including while waiting for a rideshare vehicle.)
The motivation to combine Finken, Har-Noy, Averbuch, Shashua, and Giurgiu is the same as stated for Claim 11 above.

Regarding Claim 5,
Finken, in view of Har-Noy, further in view of Averbuch, even further in view of Shashua, and yet even further in view of Giurgiu, teaches
	The non-transitory computer readable-medium of claim 1, wherein the request to identify features existing at the location indicates types of features to be identified. (Finken: Paragraph [0124])

Regarding Claim 6, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.
Regarding Claim 7, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15.
Regarding Claim 8, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.
Regarding Claim 10, the claim is analogous to Claim 18 limitations and is therefore rejected under the same premise as Claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/3/2022